Citation Nr: 0213800	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  96-42 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to additional allowance for special monthly death 
pension benefits based on the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from January 1945 to October 1945, and from 
November 1950 to September 1958.  He died in November 1970.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a July 1996 rating decision of the San Juan, 
Puerto Rico, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to special monthly death 
pension benefits at the housebound rate or based on the need 
for regular aid and attendance.  The appellant filed a timely 
notice of disagreement, and was issued a statement of the 
case in August 1996.  By rating decision and supplemental 
statement of case in March 1997, the RO granted an additional 
allowance for being housebound but confirmed and continued 
the denial as to the claim for an additional allowance based 
on the need for regular aid and attendance.  After a remand 
to the RO for additional development in December 1998, the 
appellant's case is once again before the Board for appellate 
review.

Per the appellant's request, an RO appeals hearing was 
scheduled for February 3, 1997.  However, although the 
appellant's mailed hearing notice was not returned as 
undeliverable, she failed to appear for the hearing and there 
was no request by either the appellant or her representative 
to reschedule the hearing.  Therefore, the request for a 
hearing will be considered withdrawn and the Board will 
proceed with its review on the present record.  See 38 C.F.R. 
§ 20.702 (2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant is not blind or nearly blind, and is not a 
patient in a nursing home.  

3.  The appellant's disabilities, when considered in 
combination with each other, result in her inability to 
protect herself from the hazards and dangers of her daily 
environment. 


CONCLUSION OF LAW

The criteria for entitlement to additional allowance for 
special monthly death pension benefits based on the need for 
regular aid and attendance have been met.  38 U.S.C.A. 
§§ 1502, 1541, 5100, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed of the evidence needed to prove 
the claim on appeal via the July 1996 rating decision, the 
August 1996 statement of the case, the December 1998 Board 
remand, an April 2002 RO letter, and the April 2002 and the 
July 2002 supplemental statements of the case.  Specifically, 
the appellant has been informed of the need to provide 
evidence showing that she currently is blind, a patient in a 
nursing home, or unable to attend the wants of nature; or 
that her physical or mental incapacities require her to have 
care or assistance on a regular basis to protect her from 
hazards or dangers incident to her daily environment.  
Additionally, via the April 2002 supplemental statement of 
the case, the appellant was given specific information with 
respect to the changes in the law pursuant to the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  In this case, the appellant has been given the 
opportunity to present testimony at a personal hearing, but 
she has declined such opportunity by failing to report to 
the scheduled hearing, as discussed above.  The Board 
acknowledges that the December 1998 Board remand required 
the RO to attempt to obtain the appellant's treatment 
records from Dr. Elias-Correa for treatment received from 
1976 to the present, and that these records are not 
contained within the claims file; the record does not 
contain evidence showing that these records are unavailable.  
As well, the Board acknowledges that the claims file 
includes a May 2002 statement from Dr. Ramirez which is in 
Spanish and without translation to English.  However, given 
that the appellant's claim is granted, any development not 
properly accomplished on the issue before the Board 
constitutes harmless error in view of the decision in this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(holding that strict adherence to legal requirements does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran).  The appellant has not been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In this case, in a July 1996 rating decision, the appellant 
was denied entitlement to special monthly death pension 
benefits at the housebound rate or based on the need for 
regular aid and attendance.  Subsequently, in a March 1997 
rating decision, she was granted an additional allowance for 
being housebound, but her claim for an additional allowance 
based on the need for regular aid and attendance continued to 
be denied.

With respect to the applicable law, where a surviving spouse 
who is entitled to death pension is in need of the regular 
aid and attendance of another person, an increased rate of 
pension is payable. 38 U.S.C.A. § 1541(d) (West 1991).  For 
pension purposes, a person shall be considered to be in need 
of regular aid and assistance if such person (1) is a patient 
in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 
3.351(b), (c) (2001). 

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2001).

In this case, the evidence establishes that the appellant has 
a factual need for aid and attendance.  In a March 1996 VA 
form 21-2680 (Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance), the examiner noted that 
the appellant required the daily personal health care 
services of a skilled provider without which she would 
require hospital, nursing home or other institutional care. 
Additionally, an August 1996 statement from Dr. Elias-Correa 
indicates that the appellant had been treated since 1977 for 
various health problems, including but not limited to 
diabetes mellitus, hypocalcemia, cataracts, hypothyroidism, 
vertigo due to insufficiency of the labyrinth, osteopenia, 
and osteoarthritis of the hips and lumbar region.  Dr. Elias-
Correa noted that the appellant's health problems limited her 
ability to bend or to do activities of daily living such as 
housekeeping. 

The evidence further shows that the appellant's physical 
incapacities require her to receive care or assistance on a 
regular basis to protect her from hazards or dangers incident 
to her daily environment.  Specifically, the evidence shows 
that the appellant has extensive orthopedic problems which 
can be severely complicated in the event of a fall.  An 
October 1995 radiology report from Dr. Garau shows she has 
osteopenia of the bony structure with osteoarthritic changes 
of the sacro-iliac and hip joints bilaterally.  October 1999 
VA radiology reports and a spine examination report show she 
has extensive bone demineralization of the lumbosacral spine 
and thoracic wall with discogenic disease at L2-L4, spasms 
and retrolisthesis at L4-S1, and lumbosacral myositis.  
Additionally, September 1999 private records from the Balance 
Center show she has vestibular hypofunction, and an October 
1999 VA ear examination report shows she suffers from 
dizziness resulting from vertigo secondary to right 
vestibular hypofunction.

The Board acknowledges that the appellant is not blind or 
nearly blind, per the October 1999 VA eyes examination report 
showing her uncorrected visual acuity was 20/50 on the right, 
and 20/40 on the left.  As well, per the May 1996 and June 
2000 VA aid and attendance examination reports, the appellant 
lives alone, cleans her house, feeds herself, visits church 
and neighbors, attends to the needs of nature by herself, and 
ambulates alone without assistance or aid and with 
satisfactory locomotion.  However, she is only able to walk 
by herself without assistance for approximately 5 minutes 
after which she must be accompanied due to her dizziness and 
risk of falling.  As well, per a May 2002 statement from Dr. 
Medina, the appellant is currently 90 years old, has memory 
problems, and her current illnesses include Alzheimer's 
disease. 

Upon a review of the evidence, the Board finds that a grant 
of appellant's claim of entitlement to additional allowance 
for special monthly death pension benefits based on the need 
for regular aid and attendance is warranted.  The competent 
and probative evidence of record tends to show, although it 
is not conclusive, that the appellant has a factual need for 
aid and attendance, and that her disabilities, when 
considered in combination with each other, result in her 
inability to protect herself from the hazards and dangers of 
her daily environment.

When the evidence is in relative equipoise as to the merits 
of an issue, the benefit of the doubt in resolving the issue 
is to be given to the appellant.  The appellant's claim is 
therefore granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to additional allowance for special monthly death 
pension benefits based on the need for regular aid and 
attendance is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

